

117 S712 IS: Dosha Joi Immediate Coverage for Former Foster Youth Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 712IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the SUPPORT for Patients and Communities Act to provide for immediate eligibility for former foster youth under Medicaid.1.Short titleThis Act may be cited as the Dosha Joi Immediate Coverage for Former Foster Youth Act.2.Providing for immediate Medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Dosha Joi Immediate Coverage for Former Foster Youth Act.3.Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (85), by striking ; and and inserting a semicolon;(2)in paragraph (86), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (86) the following new paragraph:(87)not later than January 1, 2022, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary..